Exhibit 10.4

 

Form of Change of Control Agreement executed by the following executive officers
of the registrant:

 

Peter J. Conner

Donna M. Driscoll

William R. Duvall

Keith E. Farris

Kevin M. Mullins

 



--------------------------------------------------------------------------------

LOJACK CORPORATION

Westwood Executive Center

200 Lowder Brook Road

Suite 1000

Westwood, MA 02090

 

, 2003

 

Employee:

 

c/o LoJack Corporation

200 Lowder Brook Drive

Westwood, MA 02090

 

Dear :

 

LoJack Corporation, a Massachusetts corporation (the “Company”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may arise and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a change in
control of the Company. In particular, the Board believes it important, should
the Company or its shareholders receive a proposal for transfer of control of
the Company, that you be able to assess and advise the Board whether such
proposal would be in the best interests of the Company and its shareholders and
to take such other action regarding such proposal as the Board might determine
to be appropriate, without being influenced by the uncertainties of your own
situation.

 

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth the severance
benefits which the Company agrees will be provided to you in the event your
employment with the Company is terminated subsequent to a Change in Control (as
defined below) of the Company under the circumstances described below. This
letter agreement replaces and terminates any prior agreement or understanding
between you and the Company with respect to a change of control.

 

1. Agreement to Provide Services: Right to Terminate.

 

(a) Except as otherwise provided in paragraph (ii) below, the Company or you may
terminate your employment at any time, subject to the Company’s providing the
benefits hereinafter specified in accordance with the terms hereof.

 

(b) In the event a tender offer or exchange offer is made by a Person (as
hereinafter defined) for more than 35% of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors (“Outstanding Company Voting Securities”), including
shares of common stock ($.01 par value) of the Company (the “Stock”), you agree
that you will not leave the employ of the Company (other than as a result of
Disability or upon Retirement, as such terms are hereinafter defined) and will
render the services contemplated in the recitals to this Agreement until such
tender offer or exchange offer has been abandoned or terminated or a Change in
Control of the Company, as defined in Section 3 hereof, has occurred. For
purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is defined in Section 3(a)(9) and as used in Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”),



--------------------------------------------------------------------------------

other than the Company, a wholly-owned subsidiary of the Company or any employee
benefit plan(s) sponsored by the Company or a subsidiary of the Company.

 

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until July 31, 2006; provided, however, that this Agreement
shall continue in effect for a period of twenty-four (24) months after a Change
in Control of the Company, as defined in Section 3 hereof, if such Change in
Control shall have occurred during the term of this Agreement. Notwithstanding
anything in this Section 2 to the contrary, this Agreement shall terminate if
you or the Company terminates your employment prior to a Change in Control of
the Company as provided in Section 1 (a) above.

 

3. Change in Control. For the purposes of this Agreement a “Change in Control”
shall mean:

 

(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (i) the
then outstanding shares of the Stock or (ii) the combined voting power of the
Outstanding Company Voting Securities; provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege), (B) any acquisition by the Company or by any
corporation controlled by the Company; (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (D) any acquisition by any corporation
pursuant to a consolidation or merger, if, following such consolidation or
merger, the conditions described in clauses (i), (ii) and (iii) of subsection
(c) of this paragraph are satisfied; or

 

(b) Individuals who constitute the Board as of the date hereof, (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director (other than a
director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clauses (a) or (c) of this Section)
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote or resolution of at least a
majority of the directors then composing the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-1l of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(c) Adoption by the Board of a resolution approving an agreement of
consolidation of the Company with or merger of the Company into another
corporation or business entity in each case, unless, following such
consolidation, or merger, (i) more than 60% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
consolidation or merger and/or the combined voting power of the then outstanding
voting securities of such corporation or business entity entitled to vote
generally in the election of directors (or other persons having the general
power to direct the affairs of such entity) is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Stock and Outstanding Company
Voting Securities immediately prior to such consolidation or merger in
substantially the same proportions as their ownership, immediately prior to such
consolidation or merger, of the Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation or other business
entity resulting from such consolidation or merger and any Person beneficially
owning, immediately prior to such consolidation or merger, directly or
indirectly, 35% or more of the Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such consolidation or merger and/or the combined voting power of
the then outstanding voting securities of such corporation or business entity
entitled to vote generally in the election of its directors (or other persons
having the general power to direct the affairs of such entity) and (iii) at
least a majority of the members of the board of directors (or other group of
persons having the general power to direct the affairs of the corporation or
other business entity) resulting from such consolidation or merger were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such consolidation or merger; provided, that any right to receive
compensation pursuant to Section 5 below which shall vest by reason of the
action of the Board



--------------------------------------------------------------------------------

pursuant to this subsection (c) shall be divested upon (A) the rejection of such
agreement of consolidation or merger by the stockholders of the Company or (B)
its abandonment by either party thereto in accordance with its terms; or

 

(d) Adoption by the requisite majority of the whole Board, or by the holders of
such majority of Stock of the Company as is required by law or by the
Certificate of incorporation or By-Laws of the Company as then in effect, of a
resolution or consent authorizing (i) the dissolution of the Company or (ii) the
sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation or other business entity with respect to
which, following the such sale or other disposition, (A) more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and/or the combined voting power of the outstanding voting securities of such
corporation or other entity to vote generally in the election of its directors
(or other persons have the general power to direct its affairs) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the: beneficial owners, respectively, of the
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Stock and/or
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation or other business entity and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 35% or more of the Stock and/or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of such
corporation and/or the combined voting power of the then outstanding voting
securities of such corporation or other business entity entitled to vote
generally in the election of directors (or other persons having the general
power to direct its affairs), and (C) at least a majority of the members of the
board of directors or group of persons having the general power to direct the
affairs of such corporation or other entity were members of the Incumbent Board
at the time of the execution of the initial agreement of action of the Board
providing for such sale or other disposition of assets of the Company; provided,
that any right to receive compensation pursuant to Section 5 below which shall
vest by reason of the action of the Board or the stockholders pursuant to this
subsection shall be divested upon the abandonment by the Company of such
dissolution, or such sale of or other disposition of assets, as the case may be.

 

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in you, or a group of Persons which includes you
acquiring, directly or indirectly, 35% or more of the combined voting power of
the Company’s Outstanding Voting Securities.

 

4. Termination Following a Change in Control. If any of the events described in
Section 3 hereof constituting a Change in Control of the Company shall have
occurred, you shall be entitled to the benefits provided in Section 5 hereof
upon the termination of your employment with the Company within twenty-four (24)
months after such Change in Control, unless such termination is (a) because of
your death, (b) by the Company for Cause, Disability or Retirement or (c) by you
other than for Good Reason (as all such capitalized terms are hereinafter
defined).

 

(i) Disability. Termination by the company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full time basis for one hundred twenty (120) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination (as hereinafter defined) is
given to you following such absence you shall have returned to the full time
performance of your duties.

 

(ii) Retirement. Termination by you or by the Company of your employment based
on “Retirement” shall mean termination on or after your normal retirement date
as defined in the Company’s Pension Plan (or any successor or substitute plan or
plans of the Company put into effect prior to a Change in Control) (the “Pension
Plan”).

 

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (A) the willful and continued failure by you to perform
substantially your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a demand
for substantial performance is delivered to you by an officer or other person
authorized by the Board to act on its behalf in this matter which specifically
identifies the manner in which it is believed that you have not substantially
performed your



--------------------------------------------------------------------------------

duties, or (B) the willful engaging by you in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
paragraph (iii), no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you without reasonable belief
that your action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company. It is also expressly
understood that your attention to matters not directly related to the business
of the Company shall not provide a basis for termination for Cause so long as
the Board has approved your engagement in such activities. Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of the conduct set forth above in (A) or (B) of this
paragraph (iii) and specifying the particulars thereof in detail.

 

(iv) Good Reason. Termination by you of your employment for “Good Reason” shall
mean termination based on:

 

(A) a determination by you, in your reasonable judgment, that there has been an
adverse change in your status or position(s) as an officer or management
employee of the Company as in effect immediately prior to the Change in Control,
including, without limitation, any adverse change in your status or position as
an employee of the Company as a result of a diminution in your duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are inconsistent with
such status or position(s), or any removal of you from or any failure to
reappoint or reelect you to such position(s) (except in connection with the
termination of your employment for Cause, Disability or Retirement or as a
result of your death or by you other than for Good Reason);

 

(B) a reduction by the Company in your base salary as in effect immediately
prior to the Change in Control;

 

(C) the failure by the Company to continue in effect any Plan (as hereinafter
defined, excluding any stock option plan) in which you are participating at the
time of the Change in Control of the Company (or Plans providing you with at
least substantially similar benefits), other than as a result of the normal
expiration of any such Plan in accordance with its terms as in effect at the
time of the Change in Control, or the taking of any action, or the failure to
act, by the Company which would adversely affect your continued participation in
any of such Plans on at least as favorable a basis to you as is the case on the
date of the Change in Control or which would materially reduce your benefits in
the future under any of such Plans or deprive you of any material benefit
enjoyed by you at the time of the Change in Control;

 

(D) the failure by the Company to provide and credit you with the number of paid
vacation days to which you are then entitled in accordance with the Company’s
normal vacation policy as in effect immediately prior to the Change in Control;

 

(E) the Company’s requiring you to be based at an office that is greater than 50
miles from where your office is located immediately prior to the Change in
Control except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company prior to the Change in Control;

 

(F) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 6 hereof;

 

(G) any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (v) below (and, if applicable, paragraph (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective; or



--------------------------------------------------------------------------------

(H) any refusal by the Company to continue to allow you to attend to matters or
engage in activities not directly related to the business of the Company which,
prior to the Change in Control, you were permitted by the Board to attend to or
engage in.

 

For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, medical, disability, accident, life
insurance plan or a relocation plan or policy or any other plan, program or
policy of the Company intended to benefit employees.

 

Notwithstanding anything contained in this Agreement to the contrary, a
termination by you of your employment for any reason during the 45-day period
immediately following the 45th day after the occurrence of the first event
constituting a Change in Control shall be deemed to be a termination for Good
Reason for purposes of this Agreement.

 

(v) Notice of Termination. Any purported termination by the Company or by you
following a Change in Control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(vi) Date of Termination. “Date of Termination” following a Change in Control
shall mean (A) if your employment is to be terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period), (B) if your employment is to be terminated by the
Company for Cause or by you pursuant to Sections 4 (iv) (F) and 6 hereof or for
any other Good Reason, the date specified in the Notice of Termination, or (C)
if your employment is to be terminated by the Company for any reason other than
Cause, the date specified in the Notice of Termination, which in no event shall
be a date earlier than ninety (90) days after the date on which a Notice of
Termination is given, unless an earlier date has been expressly agreed to by you
in writing either in advance of, or after, receiving such Notice of Termination.
In the case of termination by the Company of your employment for Cause, if you
have not previously expressly agreed in writing to the termination, then within
thirty (30) days after receipt by you of the Notice of Termination with respect
thereto, you may notify the Company that a dispute exists concerning the
termination, in which event the Date of Termination shall be the date set either
by mutual written agreement of the parties or by the arbitrators in a proceeding
as provided in Section 13 hereof. During the pendency of any such dispute, the
Company will continue to pay you your full compensation in effect just prior to
the time the Notice of Termination is given (or, if higher, as in effect
immediately prior to the Change in Control) and until the dispute is resolved in
accordance with Section 13.

 

5. Compensation Upon Termination or During Disability; other Agreements.

 

(a) During any period following a Change in Control of the Company that you fail
to perform your duties as a result of incapacity due to physical or mental
illness, you shall continue to receive your salary at the rate then in effect
and any benefits or awards under any Plans shall continue to accrue during such
period, to the extent not inconsistent with such Plans, until your employment is
terminated pursuant to and in accordance with paragraphs 4(i) and 4(vi) hereof.
Thereafter, your benefits shall be determined in accordance with the Plans then
in effect.

 

(b) If your employment shall be terminated for Cause following a Change in
Control of the Company, the Company shall pay you your salary through the Date
of Termination at the rate in effect just prior to the time a Notice of
Termination is given plus any benefits or awards (including both the cash and
stock components) which pursuant to the terms of any Plans have been earned or
become payable, but which have not yet been paid to you. Thereupon the Company
shall have no further obligations to you under this Agreement.

 

(c) Subject to Section 8 hereof, if, within twenty-four (24) months after a
Change in Control of the Company, as defined in Section 3 above, shall have
occurred, your employment by the Company shall be terminated (i) by the Company
other than for Cause, Disability or Retirement or (ii) by you for Good Reason,
then the Company shall pay to you, no later than the fifth day following the
Date of Termination, without regard to any contrary provisions of any Plan, the
following:



--------------------------------------------------------------------------------

(A) (x) your salary through the Date of Termination at the rate in effect just
prior to the time a Notice of Termination is given (or, if higher, as in effect
immediately prior to the Change in Control) and (y) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you; and

 

(B) you shall receive an amount equal to 1.5 times your calendar year earnings
from the Company, consisting for the purposes of this Agreement of average base
salary during the period consisting of the five (5) most recent consecutive
calendar years (or fewer than 5, if applicable) ending on or before the date of
the change of control, plus the highest bonus paid for any such year. Such
payment shall be made in a lump sum as soon as practicable after the Date of
Termination, provided, however, that at any time prior to the occurrence of a
change of control you may, by written notice to the Company, elect to have the
amount due pursuant to this subparagraph (B) paid to you in eighteen equal
monthly installments commencing with the month following the Change in Control.
For purposes of computing payment under this Agreement, compensation for any
partial calendar year, including the year during which a change of control
occurs, shall be annualized, and any bonus shall be considered compensation for
the year to which it is attributable, if different from the year in which it is
paid.

 

(d) if, within twenty-four (24) months after a Change in Control of the Company,
as defined in Section 3 above, shall have occurred, your employment by the
Company shall be terminated (i) by the Company other than for Cause, Disability
or Retirement or (ii) by you for Good Reason, then the Company shall maintain in
full force and effect, for the continued benefit of you and your dependents for
a period terminating on the earliest of (A) thirty months after the Date of
Termination, (B) the commencement date of equivalent benefits from a new
employer or (C) your normal retirement date under the terms of the Retirement
Plan, all insured and self-insured employee welfare benefit Plans in which you
were entitled to participate immediately prior to the Date of Termination,
provided that your continued participation is possible under the general terms
and provisions of such Plans (and any applicable funding media) and you continue
to pay an amount equal to your regular contribution under such plans for such
participation. In the event that your participation in any such Plan is barred,
the Company, at its sole cost and expense, shall arrange to have issued for the
benefit of you and your dependents individual policies of insurance providing
benefits substantially similar (on an after-tax basis) to those which you
otherwise would have been entitled to receive under such Plans pursuant to this
paragraph (d) or, if such insurance is not available at a reasonable cost to the
Company, the Company shall otherwise provide you and your dependents with
equivalent benefits (on an after-tax basis). You shall not be required to pay
any premiums or other charges in an amount greater than that which you would
have paid in order to participate in such Plans. If, at the end of three years
after the Termination Date, you have not reached your normal retirement date,
you are participating in any of such Plans and you have not previously received
or are not then receiving equivalent benefits from a new employer, the Company
shall arrange, at its sole cost and expense, to enable you to convert your and
your dependents’ coverage under such Plans to individual policies or programs
upon the same terms as employees of the Company may apply for such conversions.

 

(e) Except as specifically provided in paragraph (d) above, the amount of any
payment provided for in this Section 5 shall not be reduced, offset or subject
to recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise.

 

6. Successors; Binding Agreement.

 

(a) The Company will seek, by written request at least five business days prior
to the time a Person becomes a Successor (as hereinafter defined), to have such
Person assent to the fulfillment of the Company’s obligations under this
Agreement. Failure of such Person to furnish such assent by the later of (i)
three business days prior to the time such Person becomes a Successor or (ii)
two business days after such Person receives a written request to so assent
shall constitute Good Reason for termination by you of your employment if a
Change in Control of the Company occurs or has occurred. For purposes of this
Agreement, “Successor” shall mean any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger or consolidation, or indirectly, by
purchase of the Company’s voting securities or otherwise.



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

 

(c) For purposes of this Agreement, the “Company” shall include any corporation
or other entry which is the surviving or continuing entity in respect of any
merger, consolidation or form of business combination in which the Company
ceases to exist.

 

7. Fees and Expenses; Mitigation.

 

(a) The Company shall reimburse you, on a current basis, for all reasonable
legal fees and related expenses incurred by you in connection with the Agreement
following a Change in Control of the Company, including, without limitation, (i)
all such fees and expenses, if any, incurred in contesting or disputing any
termination of your employment or incurred by you in seeking advice with respect
to the matters set forth in Section 8 hereof or (ii) your seeking to obtain or
enforce any right or benefit provided by this Agreement, in each case,
regardless of whether or not your claim is upheld by a court of competent
jurisdiction; provided, however, you shall be required to repay any such amounts
to the Company to the extent that a court issues a final and non-appealable
order setting forth the determination that the position taken by you was
frivolous or advanced by you in bad faith.

 

(b) You shall not be required to mitigate the amount the Company becomes
obligated to make to you in connection with this Agreement by seeking other
employment or otherwise.

 

8. Taxes.

 

(a) All payments to be made to you under this Agreement will be subject to
required withholding of federal, state and local income and employment taxes.

 

(b) Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Agreement, together with any other payments which
you have the right to receive from the Company or any corporation which is a
member of an “affiliated group” (as defined in Section 1504 (a) of the Internal
Revenue Code of 1986 (the “Code”) without regard to Section 1504(b) of the Code)
of which the Company is a member, would constitute a “parachute payment” (as
defined in Section 2BOG (b) (2) of the Code), the payments pursuant to this
Agreement shall be reduced (reducing first the payments under Section 5 (c) (B)
to the largest amount as will result in no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that the determination as to whether any reduction in the payments
under this Agreement pursuant to this proviso is necessary shall be made by you
in good faith, and such determination shall be conclusive and binding on the
Company with respect to its treatment of the payment for tax reporting purposes.

 

9. Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 5, 6 (b), 7, 8, 13 and 14 of this
Agreement shall survive termination of this Agreement.

 

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
on Schedule A attached hereto, or to such other address or telecopy number as
the employee shall have furnished to the Company, provided that all notices to
the Company shall be directed to the attention, of the Vice-President, Human
Resources of the Company, with a copy to Thomas A. Wooters, Sullivan & Worcester
LLP, One Post Office Square, Boston, MA 02109, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and an officer or other person authorized by the Board to
act on its behalf in this matter. No waiver by either party hereto at any time
of any breach by the other



--------------------------------------------------------------------------------

party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Massachusetts.

 

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect, Judgment may be entered on the
arbitrators’ award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 13.

 

14. Employee’s Commitment. You agree that subsequent to your period of
employment with the Company, you will not at any time communicate or disclose to
any unauthorized person, without the written consent of the Company, any
proprietary processes of the Company or any subsidiary or other confidential
information concerning their business, affairs, products, suppliers or customers
which, if disclosed, would have a material adverse effect upon the business or
operations of the Company and its subsidiaries, taken as a whole; it being
understood, however, that the obligations of this Section 14 shall not apply to
the extent that the aforesaid matters (a) are disclosed in circumstances where
you are legally required to do so or (b) become generally known to and available
for use by the public otherwise than by your wrongful act or omission.

 

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

LOJACK CORPORATION

By:

 

 

--------------------------------------------------------------------------------

 

Accepted and Agreed to

 

 

--------------------------------------------------------------------------------

Employee